UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8599


INOCENTE M. AGUILAR,

                  Petitioner - Appellant,

             v.

LARRY DAIL,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:08-hc-02041-BO)


Submitted:    May 28, 2009                   Decided:   June 4, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Inocente M. Aguilar, Appellant Pro Se.  Clarence Joe DelForge,
III, Assistant Attorney General, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Inocente         M.    Aguilar       seeks      to    appeal      the    district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues       a    certificate           of   appealability.             28    U.S.C.

§ 2253(c)(1) (2006).                 A certificate of appealability will not

issue     absent       “a       substantial         showing         of    the    denial       of    a

constitutional         right.”              28    U.S.C.      § 2253(c)(2)         (2006).          A

prisoner       satisfies             this        standard      by        demonstrating           that

reasonable       jurists         would       find      that    any        assessment        of     the

constitutional         claims        by     the    district     court       is   debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                       Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                          We have

independently reviewed the record and conclude that Aguilar has

not     made    the    requisite            showing.          Accordingly,         we       deny    a

certificate       of    appealability              and      dismiss       the    appeal.            We

dispense       with     oral         argument       because         the    facts    and          legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                        DISMISSED



                                                   2